857 F.2d 1468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Lee GRANT, Plaintiff-Appellant,v.B. Norris VASSAR;  Edward W. Murray;  R.F. Wilson;  Sara L.Thomas, Defendants- Appellees.
No. 88-7004.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1988.Decided:  Sept. 2, 1988.Rehearing Denied April 20, 1989.

Jerry Lee Grant, appellant pro se.
Michael A. Likavec (Office of the Attorney General of Virginia), for appellees.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerry Lee Grant appeals from the magistrate's order refusing relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Grant v. Vassar, C/A No. 87-530-R (E.D.Va. Dec. 21, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The magistrate was exercising jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(2)